Luke, J.
Just after dark, in Cobb county, two automobiles, a Eord roadster in front and a Ford coupé following at a distance of seventy-five yards, were seen by two officers traveling towards Five Points. The officers got in their car, and, passing the coupé, stopped the roadster. The defendant, who was driving the roadster, stopped immediately. In his car was an empty bottle that smelled as if it had had whisky in it, but there was no whisky in the car. In the rear car, which the driver had abandoned, was found fifty-four gallons of whisky. Neither of the officers saw or heard any signaling between the drivers of the cars. A week prior to this time the defendant was seen driving along this same road with a Ford eoupé behind him; and a month earlier the defendant was seen driving a Ford'roadster in front of three big cars which appeared to be heavily loaded. Not a great while before, the defendant was caught in Fulton county with liquor in his roadster. The defendant denied knowing who was in the car behind him, or that the car contained whisky, and denied his guilt.
The evidence did not exclude every other reasonable hypothesis than that of the guilt of the accused, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, Q. J., and Bloodworth, J., concur.